Citation Nr: 0019826	
Decision Date: 07/28/00    Archive Date: 08/02/00

DOCKET NO.  98-20 868	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUES

1.  Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently evaluated as 30 percent 
disabling.

2.  Entitlement to an increased evaluation for skin cancer 
and actinic keratoses of the head and neck, currently 
evaluated as 10 percent disabling.

3.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	Richard A. LaPointe, Esq.


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Associate Counsel


INTRODUCTION

The appellant had recognized service as a member of the 
American Merchant Marine from January to July 1945.


FINDINGS OF FACT

1.  The veteran's PTSD is manifested by symptoms that do not 
more nearly approximate occupational and social impairment, 
with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g. 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing effective work and social relationships. 

2.  The veteran's service-connected skin cancer and actinic 
keratoses of the head and neck, is manifested by symptoms 
that do not more nearly approximate a poorly nourished scar 
with repeated ulceration, a painful and tender scar, or 
severe disfigurement.

3.  The veteran has completed high school and has 
occupational experience with a sugar processing company and 
as a farmer and rancher.  He last worked full time in 
approximately November 1977.

4.  The veteran's service-connected disabilities are not 
shown to be of such severity as to preclude him from 
following a substantially gainful employment consistent with 
his education and work experience.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 30 percent 
for PTSD are not met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§  4.1, 4.3, 4.7, 4.130, Diagnostic Codes 9400 and 
9411 (1999). 

2.  The schedular criteria for entitlement to an evaluation 
in excess of 10 percent for service-connected skin cancer and 
actinic keratoses of the head and neck, have not been met.  
38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.118, 
Diagnostic Codes 7800, 7803, 7804, and 7805 (1999).

3.  The veteran is not unemployable by reason of his service-
connected disabilities. 38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. 
§§ 3.321, 3.340, 3.341, 4.16 and Part 4 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Entitlement to an Increased Evaluation for PTSD, 
Currently Evaluated as 30 percent Disabling.

Background

The Board of Veterans' Appeals (Board) notes that the claim 
is well grounded and adequately developed.  38 U.S.C.A. 
§ 5107(a); Proscelle v. Derwinski, 2 Vet. App. 629 (1992).

Disability evaluations are determined by the application of a 
schedular rating which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

The rating schedule recognizes that a veteran's disability 
evaluation may require reratings in accordance with changes 
in his condition.  It is thus essential, in evaluating a 
disability, that it be viewed in relation to its history.  38 
C.F.R. § 4.1.

A review of the history of this disability shows that the 
veteran was originally granted service connection for PTSD, 
evaluated as 30 percent disabling, in a rating decision of 
March 1998, based on service records, Department of Veterans 
Affairs (VA) PTSD examination, and VA medical records.  

December 1997 VA PTSD examination revealed that the veteran's 
list of medals included the Merchant Marine Combat Bar.  
After completing high school, it was noted that the veteran 
was accepted into the Navy Air Corps, but that when the Air 
Corp ceased inducting civilians, he instead enlisted in the 
Merchant Marine.  On his initial voyage to the Philippines, 
his convoy faced high seas and was subjected to attack by 
Japanese submarines on a regular basis.  The veteran further 
related his exposure to a variety of stressful events during 
the invasion of Okinawa during the period of April 1945 to 
July 1945.  When the veteran returned to the United States 
following the war, he became angry and bitter when he learned 
that the government did not consider the merchant seamen to 
be veterans of the Armed Forces.  Despite this, he 
volunteered to go back to sea during the Korean War, but 
there was no ship available.  Although the veteran would have 
liked to go to college after the war ended, he indicated that 
he was unable to do so because he was not eligible for GI 
Bill assistance.  

After leaving the Merchant Marine, the veteran indicated that 
he returned to Utah and worked as a farmer, supplementing his 
income with employment with a sugar processing company.  In 
1977, at the age of 52, he suffered a myocardial infarction, 
and the subsequent diagnosis was hypertension, coronary 
artery disease (CAD), and angina.  The veteran reported that 
these medical problems made it increasingly difficult for him 
to work and eventually, in 1989, the veteran was ruled to be 
"disabled" by the Social Security Administration (SSA).  
The report of a SSA appeals hearing dated in March 1989 was 
noted to indicate that the veteran reported chest pain and 
shortness of breath with any physical activity or emotional 
stress.  It was further noted that the veteran was later 
awarded a VA partial nonservice-connected pension to 
supplement SSA payments, also on the basis of his cardiac 
disease.

Mental status examination revealed that the veteran was alert 
and oriented, and that he exhibited no obvious difficulties 
with short- or long-term memory.  The veteran was found to be 
friendly and cooperative during the examination, and while he 
was noted to be circumstantial and rambling in his responses, 
he verbalized awareness of this and always returned to the 
point eventually.  Thinking was linear and goal-directed with 
no evidence of thought disorder.  The veteran displayed some 
anger and bitterness as to how he and other Merchant Marines 
had been treated prior to the recognition of their status as 
war veterans.  As for his wartime experiences, he essentially 
related that a person could not help but be affected by it.  
Mood was described as euthymic, and affect appropriate and 
full in range.  The veteran was noted to have become 
emotional and tearful reliving his return to Okinawa two 
years earlier, at which time he reportedly experienced 
significant distress due to memories that were evoked.  In 
regard to distress associated with wartime experiences, the 
veteran stated that it had always surfaced, and that symptoms 
tended to be worse at night when he could not easily distract 
himself.

In the examiner's assessment, it was initially noted that the 
veteran reported symptoms consistent with a diagnosis of PTSD 
stemming from combat and other traumatic and/or stressful 
wartime experiences he had during his service in the Merchant 
Marine during World War II.  The examiner went on to comment 
that the history provided by the veteran suggested that some 
symptoms were present shortly after the experiences occurred, 
and continued into civilian life.  The fact that he had 
maintained a successful marriage and some measure of 
vocational stability (until medical problems forced him to 
retire) were noted by the examiner to suggest that symptoms 
might have abated somewhat during the veteran's young adult 
and middle-aged years.  The examiner further indicated that 
it seemed, however, that symptoms had been worsening again 
with advancing age, deteriorating health, and associated 
lifestyle changes.  At this time, it was noted that the 
veteran exhibited reexperiencing of the trauma involving both 
intrusive recollections and distressing dreams, active 
avoidance of stimuli associated with the trauma, and symptoms 
of increased arousal (sleep disturbance, irritability and 
outbursts of anger, exaggerated startle response).  While the 
degree of impairment in overall functioning as a result of 
symptoms was determined to be mild (primarily social sphere), 
the veteran was found to experience a moderate amount of 
emotional distress as a result of his symptoms.

The diagnosis included chronic PTSD, and the veteran was 
assigned a Global Assessment of Functioning (GAF) scale score 
of 55.  A GAF score of 51 to 60 reflects an assessment of 
"moderate difficulty in social, occupational, or school 
functioning."  DSM-IV, as cited in Carpenter v. Brown, 8 
Vet. App. 240, 242 (1995).

The only VA outpatient record in the claims file dated 
subsequent to the December 1997, is a record dated in January 
1998, which does not reflect complaints or treatment relating 
to the veteran's PTSD.  There is no indication in the record 
by the veteran, his representative, or any other source, that 
there are any outstanding relevant clinical records 
pertaining to the veteran's PTSD that have not yet been 
associated with the claims folder.


Rating Criteria and Analysis

The veteran's service-connected PTSD has been evaluated as 30 
percent disabling pursuant to 38 C.F.R. § 4.130, Diagnostic 
Code 9411, under the "new" criteria for neuropsychiatric 
disabilities which took effect on November 7, 1996.  As the 
veteran's claim for service connection for PTSD was filed in 
October 1997, the evaluation of the veteran's PTSD will be 
based on consideration of only the "new" criteria.  

The "new" rating criteria permit a 30 percent rating for 
the veteran's disability where there is the following 
disability picture:

Occupational and social impairment 
with occasional decrease in work 
efficiency and intermittent periods 
of inability to perform occupational 
tasks (although generally 
functioning satisfactorily, with 
routine behavior, self-care, and 
conversation normal), due to such 
symptoms as: depressed mood, 
anxiety, suspiciousness, panic 
attacks (weekly or less often), 
chronic sleep impairment, mild 
memory loss (such as forgetting 
names, directions, recent events).

38 C.F.R. § 4.130, Diagnostic Code 9411, effective November 
7, 1996.

The "new" rating criteria permit a 50 percent rating for 
the veteran's disability where there is the following 
disability picture:

Occupational and social impairment 
with reduced reliability and 
productivity due to such symptoms 
as: flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks 
more than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term 
memory (e.g. retention of only 
highly learned material, forgetting 
to complete tasks); impaired 
judgment; impaired abstract 
thinking; disturbances of motivation 
and mood; difficulty in establishing 
effective work and social 
relationships.

38 C.F.R. § 4.130, Diagnostic Code 9411, effective November 
7, 1996.

The "new" rating criteria permit a 70 percent rating for 
the veteran's disability where there is the following 
disability picture:

Occupational and social impairment, 
with deficiencies in most areas, 
such as work, school, family 
relations, judgment, thinking, or 
mood, due to such symptoms as: 
suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; 
near-continuous panic or depression 
affecting the ability to function 
independently, appropriately and 
effectively; impaired impulse 
control (such as unprovoked 
irritability with periods of 
violence); spatial disorientation; 
neglect of personal appearance and 
hygiene; difficulty in adapting to 
stressful circumstances (including 
work or worklike setting); inability 
to establish and maintain effective 
relationships.

38 C.F.R. § 4.130, Diagnostic Code 9411, effective November 
7, 1996.

The newer rating criteria permit a 100 percent rating for the 
veteran's disability where there is the following disability 
picture:

Total occupational and social 
impairment, due to such symptoms as: 
gross impairment in thought 
processes or communication; 
persistent delusions or 
hallucinations; gross inappropriate 
behavior; persistent danger of 
hurting self or others; intermittent 
inability to perform activities of 
daily living (including maintenance 
of minimal personal hygiene); 
disorientation to time or place; 
memory loss for names of close 
relatives, own occupation or own 
name.

38 C.F.R. § 4.130, Diagnostic Code 9411, effective November 
7, 1996.

The Board's review of the results of the December 1997 VA 
medical examination demonstrates that while the veteran was 
noted to exhibit reexperiencing of the in-service trauma 
involving both intrusive recollections and distressing 
dreams, active avoidance of stimuli associated with the 
trauma, and symptoms of increased arousal (sleep disturbance, 
irritability and outbursts of anger, exaggerated startle 
response), the examiner went on to find that the degree of 
impairment in overall functioning as a result of these 
symptoms was mild (primarily social sphere), and that the 
veteran experienced a moderate amount of emotional distress 
as a result of his symptoms.  In addition, the veteran's mood 
at the time of examination was characterized as euthymic, and 
affect appropriate and full in range, and although it was 
noted that the veteran tended to be circumstantial and 
ramble, he would apparently catch himself at this and get 
back to the point.  It was also noted that the veteran had 
maintained a successful marriage and some measure of 
vocational stability, until medical problems forced him to 
retire.  

Consequently, since the evidence does not reflect such 
symptoms as flattened affect, unrecognized circumstantial 
speech, short- or long-term memory problems, thought 
disorder, mood disturbance or evidence of difficulty in 
establishing effective relationships with people, the Board 
finds that the symptoms and the level of social and 
industrial impairment of the veteran's service-connected 
psychiatric disorder does not more nearly approximate the 
criteria for the next higher rating of 50 percent, i.e., 
occupational and social impairment, with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g. retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing effective work and social relationships under 
38 C.F.R. § 4.130, Diagnostic Code 9411.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 4.7. 

Clearly, the veteran's service-connected psychiatric disorder 
does not meet the type of even more severe occupational 
and/or social impairment warranted for a 70 percent rating, 
or the total occupational and/or social impairment warranted 
for a 100 percent rating under 38 C.F.R. § 4.130, Diagnostic 
Code 9411.  In reaching this conclusion, the Board notes the 
appellant's lack of history of industrial problems prior to 
his myocardial infarction in 1977, the December 1997 VA 
examiner's assessment of the impact of the signs and symptoms 
of the service-connected disorder on his industrial and 
social adaptability in the GAF score of 55, and the lack of 
relevant treatment subsequent to October 1997.  In addition, 
while it may be the appellant's opinion that he is more 
severely disabled because of his PTSD, the veteran's opinion 
or that of his representative is found to be of far less 
probative value than that of the VA clinician who conducted 
the PTSD examination in December 1997 and the lack of 
subsequent evidence of more significant disability.

The Board would further note that the veteran's attorney 
requested that the regional office (RO) afford the veteran 
with additional examination for the veteran's PTSD, as well 
as his other disabilities, in April 1998.  The request simply 
asserts that the disabilities have become "more severe."  
There is no assertion that the disability has become "more 
severe" since the date of the last, and then very recent VA 
examination.  The December 1997 examination contained very 
comprehensive findings, and the record discloses no medical 
evidence of worsening symptoms or treatment of any 
psychiatric symptoms subsequent to December 1997.  There is 
no assertion that the 1997 examination was inadequate.  None 
of the criteria in 38 C.F.R. §§ 3.326 or 3.327 is cited as a 
basis for the request for examination or reexamination.  The 
Board concludes that the pleading is essentially an assertion 
that VA must provide an examination upon demand immediately 
after a fully adequate and comprehensive examination.  The 
Board finds no legal authority, much less a rationale basis, 
to remand this claim on the facts of this case for an 
additional VA examination simply because it is demanded very 
shortly after a fully adequate examination.  


II.  Entitlement to an Increased Evaluation for Skin Cancer 
and Actinic Keratoses of the Head and Neck, Currently 
Evaluated as 10 percent Disabling.

Background

The Board notes that this claim is also well grounded and 
adequately developed.  38 U.S.C.A. § 5107(a); Proscelle v. 
Derwinski, supra.

A review of the history of this disability shows that the 
veteran was originally granted service connection for skin 
cancer and actinic keratoses of the head and neck, evaluated 
as noncompensable, in a rating decision of September 1997, 
effective from August 1992, based on VA medical examination, 
and private and VA medical records.  In addition, at an 
August 1993 personal hearing in connection with his original 
claim, the veteran testified that his skin disability arose 
out of either his exposure to the area in Japan where atomic 
bombs were dropped or his overexposure to the sun (transcript 
(T.) at pp. 4-7).  The first diagnosis of skin cancer was 
with respect to an area on his nose in 1974, at which time he 
underwent radiation therapy (T. at pp. 7-8).  At this time, 
he was being followed by Dr. H., who had treated him on four 
or five previous occasions with liquid nitrogen (T. at p. 
14).  Dr. H. was now apparently interested in doing surgery 
on the veteran's nose, and it was reportedly Dr. H.'s belief 
that the veteran's skin cancer was the result of a 
combination of sunlight and radiation exposure (T. at p. 15).

An August 1996 private medical statement from Dr. H. reflects 
that the veteran had a 20 millimeter (mm) by 15 mm basal cell 
carcinoma removed from his right ear in April of 1988, and a 
6 mm by 10 mm basal cell carcinoma removed from his nose in 
November 1993.

An August 1996 private medical statement from Dr. E. reflects 
that it was the doctor's recollection that he supervised 
radiation treatments for basal cell skin cancer on either the 
veteran's face or lip, and that in either case, treatment 
would have involved a superficial therapy machine.  Dr. E. 
did not believe there was any relationship between the 
localized radiation therapy (which he indicated was certainly 
not "massive") and the veteran's heart attack that occurred 
about one year later.  

VA medical examination in March 1997 revealed that the 
veteran reportedly sustained a tremendous amount of sun 
exposure during his service with the Merchant Marine, and 
that he was also in the area of Nagasaki, some 30 days after 
the nuclear explosion.  The veteran reported difficulty with 
skin cancer over the years, with the first diagnosis 
occurring with respect to a lesion on the left tip of the 
nose in 1974.  Although the veteran related that radiation 
therapy used at that time was excessive and resulted in 
extensive sloughing of the skin, he indicated that this 
eventually healed.  He was thereafter followed by a 
dermatologist over the years who had removed seven or eight 
additional skin cancers since 1974.  The veteran indicated 
that he had seen this physician several weeks earlier for 
actinic damage.  Physical examination revealed extensive 
keratoses over the veteran's cheeks, left tip of the nose, 
and right ear.  These were found to be somewhat hypertrophic 
but without any current evidence of carcinoma.  The 
impression was extensive actinic keratoses over the face, 
nose, and right ear.

VA dermatological examination in August 1997 again disclosed 
the veteran's history of exposure to sunlight and possible 
radiation in service, and his subsequent development of skin 
cancer which was initially treated by what the veteran 
considered to be excessive radiation therapy.  This examiner 
went on to note that over the previous 23 years, the veteran 
had been treated for "pre skin cancer (actinic keratoses)," 
with the excision of two skin cancers.  Physical examination 
at this time revealed erythema and crusting on the left nose 
over an area of 2 centimeters (cm) by 2 cm.  There were 10 
other areas noted, 9 on the left face and 1 on the right 
earlobe, with scaling and crusting, and ranging in size from 
1 cm to 2 cm.  The diagnosis included status post skin cancer 
times 2; sounds to be basal cell carcinoma; treated in the 
past with irradiation with some chronic problems in this area 
as a result.  There was also a diagnosis of actinic keratosis 
with treatment 8 days earlier with liquid nitrogen by Dr. H.

It was the August 1997 VA dermatologist's opinion that skin 
cancer of this type is believed to be related to the lifetime 
dose of ultraviolet light, and that clearly a portion of that 
was obtained in the service (as it was for all veterans who 
had skin cancer).  In this particular case, the examiner 
estimated that approximately 5 to 10 percent of the veteran's 
lifetime dose of ultraviolet light was obtained in the 
service, and that consequently, one could conclude that 5 to 
10 percent of skin cancer risk was associated with service 
exposure.  The examiner went on to comment that he had no 
reasonable way to predict the role of the presumed radiation 
exposure of Nagasaki in producing skin cancer, which he 
indicated had been dealt with on a national level.

VA scars examination in December 1997 again revealed the 
veteran's history of sun and/or radiation exposure in 
service, and the complications resulting from the initial 
radiation therapy applied to the veteran's nose, which 
reportedly included internal scarring and additional left ear 
hearing loss.  The veteran further reported that his left ear 
was damaged previously secondary to being a gunner in the 
Navy, and that he experienced total loss of hearing following 
his X-ray therapy.  In total, the veteran reported the 
removal of five skin cancers by Dr. H., who continued to 
follow the veteran for cryotherapy of precancerous lesions.  
Physical examination revealed a 2 cm depressed sclerotic, 
hypopigmented scar of the left bridge of the nose, and 10 to 
12 actinic keratoses over the cheeks, tip of the nose, and 
right earlobe regions.  There was no sign of recurrent 
carcinoma.  The impression was status post multiple basal 
cell carcinomas over the face, and 10 to 12 actinic keratoses 
over the face.  

The only VA outpatient record in the claims file dated 
subsequent to the December 1997, is a record dated in January 
1998, which does not reflect complaints or treatment relating 
to the veteran's skin cancer and actinic keratoses of the 
head and neck.  There is no indication in the record by the 
veteran, his representative, or any other source, that there 
are any significant outstanding relevant clinical records 
pertaining to this disability that have not yet been 
associated with the claims folder.

A March 1998 rating decision increased the evaluation of skin 
cancer and actinic keratoses of the head and neck to 10 
percent, effective from August 1992.


Rating Criteria and Analysis

At the outset, the Board once again acknowledges the 
veteran's attorney's general request in April 1998 for 
further examination of the veteran's service-connected 
disabilities.  However, the Board finds the December 1997 
dermatological scars examination to be adequate for rating 
purposes, especially in view of the apparent lack of evidence 
of more than periodic cryotherapy for precancerous actinic 
keratoses (while there is no direct evidence of this, the 
Board assumes that the veteran has continued to see Dr. H. 
for such therapy based on statements from the veteran at his 
examination in December 1997), and the lack of any specific 
statement on the part of either the veteran or his 
representative that the veteran's scar has worsened, become 
painful, or has produced more disfigurement.  In summary, the 
Board does not find any justification for the remand of this 
issue for further development.

The veteran's service-connected skin cancer and actinic 
keratoses of the head and neck is currently evaluated as 10 
percent disabling under 38 C.F.R. § 4.118, Diagnostic Code 
7800, which relates to disfiguring scars to the head, face, 
or neck.  This Diagnostic Code provides for a noncompensable 
rating for slight disfigurement, a 10 percent rating for 
moderate disfigurement, a 30 percent rating for severe 
disfigurement, especially with the production of a marked and 
unsightly deformity of the eyelids, lips, or auricles, and a 
50 percent rating for complete or exceptionally repugnant 
deformity of one side of the face or marked or repugnant 
bilateral disfigurement.  38 C.F.R. § 4.118, Diagnostic Code 
7800.  Giving the veteran the benefit of the doubt, in a 
rating decision in March 1998, the RO determined that the 
veteran's symptoms were indicative of moderate disfigurement, 
and increased the evaluation for this disorder from 
noncompensable to 10 percent.  

The Board has reviewed the relevant evidence of record, and 
finds that the manifestations of symptoms related to the scar 
of the nose and recurrent actinic keratoses of the head and 
neck continue to more closely approximate no more than 
moderate disfigurement.  Other Diagnostic Codes relating to 
disabilities of the skin have also been considered for 
purposes of a higher or separate rating such as 38 C.F.R. 
§ 4.118, Diagnostic Codes 7803, 7804 and 7805.  Diagnostic 
Code 7803 provides a 10 percent evaluation for poorly 
nourished superficial scars with repeated ulceration.  A 10 
percent evaluation is also warranted for a superficial, 
tender and painful scar on objective demonstration.  
38 C.F.R. § 4.118, Diagnostic Code 7804 (1999).  Other scars 
may be rated based on the limitation of the part affected.  
38 C.F.R. § 4.118, Diagnostic Code 7805 (1999).

While the evidence does reflect recurrent scaling or crusting 
of affected areas, the Board finds that this does not rise to 
the level of inadequate nourishment and ulceration envisioned 
under Diagnostic Code 7803.  In addition, there has been no 
showing that the veteran's scar on the left side of the nose 
was tender and painful based on objective demonstration under 
38 C.F.R. § 4.118, Diagnostic Code 7805.

Therefore, based on the residuals of a small scar on the left 
side of the nose and 10 to 12 actinic keratoses, with no 
evidence of recurrence of basal cell carcinoma, the Board 
must find that the current symptoms associated with this 
service-connected disability do not more nearly approximate 
limitation of function of an affected part, a poorly 
nourished scar with repeated ulceration, a painful and tender 
scar based on objective demonstration, or moderate 
disfigurement under 38 C.F.R. § Diagnostic Codes 7800, 7803, 
7804, and 7805.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.7.  
Clearly, the veteran's residuals of his service-connected 
disability do not meet the type of criteria required for 
ratings in excess of 10 percent for either severe 
disfigurement or a complete or exceptionally repugnant 
deformity of the face under 38 C.F.R. § 4.118, Diagnostic 
Code 7800.



III.  Entitlement to a Total Disability Rating Based on 
Individual Unemployability Due to Service-connected 
Disabilities.

Background

In connection with the veteran's current claim for a total 
rating based on individual unemployability due to service-
connected disabilities, the Board finds that some of the 
basic facts are not in dispute.  Service connection is in 
effect for PTSD, rated 30 percent disabling, and skin cancer 
and actinic keratoses of the neck and back, currently rated 
as 10 percent disabling.  In 1988, the veteran was awarded 
SSA benefits based on his heart condition and the symptoms 
associated with this disorder.  According to the veteran, he 
completed high school and has not been gainfully employed 
since his heart attack in November 1977 (T. at p. 14).  Prior 
to November 1977, the veteran had been variously employed in 
the sugar processing industry, and as a farmer and rancher 
(T. at p. 14).

Total disability evaluations based on individual 
unemployability may be assigned where the schedular rating 
for the service-connected disability or disabilities is less 
than 100 percent when it is found that service-connected 
disabilities are sufficient to produce unemployability 
without regard to advancing age.  38 C.F.R. §§ 3.321, 3.340, 
3.341, and 4.16.  Such a rating may be assigned when certain 
percentage requirements are met, under 38 C.F.R. § 4.16(a), 
or on an extraschedular basis when the percentage standards 
are not met.  Under 38 C.F.R. § 4.16(a) if there is only one 
disability, it must be ratable at 60 percent or more (with 
disabilities of common etiology counted as one disability), 
or if there are two or more disabilities, there must be at 
least one disability ratable at 40 percent or more, and 
sufficient additional disability to bring the combined rating 
to 70 percent or more.  In this case, the threshold 
eligibility percentage requirements of 38 C.F.R. § 4.16(a) 
have not been met.  More specifically, with respect to the 
veteran's two service-connected disabilities, since one of 
these disabilities are not currently rated as at least 40 
percent disabling, the veteran's service-connected 
disabilities do not meet the initial schedular requirements 
set forth in 38 C.F.R. § 4.16(a).

The Board recognizes that the veteran has significant 
disability associated with his PTSD and skin disorder which 
would affect him industrially.  Such recognition is evidenced 
by the percentage ratings currently assigned.  While the 
veteran is restricted from certain occupations due to his 
service-connected disabilities, however, the Board does not 
find that these disabilities, in and of themselves, render 
the veteran unemployable to pursue some form of substantially 
gainful employment, including sedentary work, consistent with 
his educational level.  Specifically, while the veteran has 
been determined to be totally disabled by SSA, it is clear 
that the basis for this determination was the veteran's 
nonservice-connected heart condition.  In addition, recent 
examination does not reflect any thought disorder or memory 
disability that would preclude the veteran from positions 
compatible with the veteran's interests, aptitudes, 
abilities, and service-connected disability limitations.  
Moreover, as was noted above, the adverse effects of 
advancing age and nonservice-connected conditions may not be 
used to support the claim.  The Board does not find the 
record contains any countervailing evidence, of even remotely 
equal weight, that the veteran is, in reality, unemployable 
due to service-connected disability.

Accordingly, the Board does not find that his service-
connected disabilities preclude him from securing or 
following a substantially gainful occupation.  Consequently, 
the Board finds that the preponderance of the evidence is 
against the veteran's claim for a total disability rating 
based on individual unemployability due to service-connected 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321, 3.340, 
3.341, 4.16 and Part 4.








ORDER

An evaluation in excess of 30 percent for PTSD is denied.

An evaluation in excess of 10 percent for skin cancer and 
actinic keratoses of the head and neck is denied.

The claim for a total disability rating based on individual 
unemployability due to service-connected disabilities is 
denied.



		
	Richard B. Frank
	Member, Board of Veterans' Appeals



 

